DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 19 March 2021. No claims have been amended. Claims 1-21 have been cancelled. Claims 22-45 have been added. Therefore, claims 22-45 are presently pending in this application.
Information Disclosure Statement
Due to a long list of IDS is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance should be provided. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Note that consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "an insufflating module" having the generic placeholder of "module" and the functional language of "configured to provide an insufflating gas flow, as recited in lines 2-3 of claim 31. 
The limitation of “an exsufflating module” having the generic placeholder of "module" and the functional language of "configured to draw an exsufflating gas flow, as recited in lines 3-4 of claim 31.
The limitation of “a valve system” having the generic placeholder of “system” and the functional language of “configured to block the third flow path”, as recited in lines 1-3 of claim 32.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 45, line 1 recites the term “the bypass”, which lacks proper antecedent basis. For examination purposes, claim 45 is interpreted to depend on claim 43 which recites the term “the bypass”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardin et al. (9,504,799 B2).
Regarding claim 38, Hardin discloses a humidifier assembly (fig. 4, defined by bypass valve 30 and humidifier 26), comprising: a chamber (chamber 27, see fig. 4) configured to retain liquid (water, see fig. 4) therein; a heater (a metal bottom plate is placed under the chamber 27 to facilitate heating, see col. 4 lines 30-35) configured to deliver heat to liquid within the chamber.
Hardin discloses that the humidifier assembly receives gas sent from a ventilator 22 (see col. 3 lines 42-47), the gas being routed through a patient circuit (respiration circuit 24, see fig. 3) where the gas passes through a first gas flowpath and enters the chamber 27 (the first gas flowpath is open when the humidifier 26 is connected to the bypass valve 30, see col. 8 line 66 to col. 9 line 11) and a second gas flowpath where gas does not enter the chamber 27 (the second gas flow path is open when the humidifier 26 is not connected to the bypass valve, see col. 9 lines 26-39), see annotated fig. 4 of Hardin below. Hardin’s humidifier assembly includes inlet 60 and outlet 68 which are connected to a respiration circuit 24 and, as Hardin discloses the same structure as claimed, the humidifier assembly is able to perform the claimed function of having an insufflation flowpath that receives insufflating gas from a cough-assist device, directs the insufflating gas through the chamber and to a patient circuit when the humidifier assembly is fluidically coupled to the patient circuit and, additionally, is able to perform the claimed function of having an exsufflation flowpath that receives exsufflating gas from the patient circuit and direct at least a portion of the exsufflating gas to the cough-assist device without passing through the chamber when the humidifier assembly is fluidically coupled to the patient circuit.
Hardin discloses that the humidifier assembly is configured to be fluidically coupled to a portion of the patient circuit 24 receiving both insufflating gas and exsufflating gas (the humidifier assembly is connected to the patient circuit 24, see fig. 3; as the patient circuit 24 is able to be connected to a cough-assist device, the patient circuit 24 transmits both insufflating gas and exsufflating gas which both pass through the first and second gas flowpath, see annotated fig. 4 of Hardin below).
Annotated fig. 4 of Hardin

    PNG
    media_image1.png
    582
    538
    media_image1.png
    Greyscale

Regarding claim 39, Hardin discloses a first conduit (first tube 28, see fig. 3) extending away from the chamber 27 and configured to fluidically couple the cough-assist device to the chamber (the first tube 28 receives gas from ventilator 22 and is able to be connected to a cough-assist device, see col. 3 lines 47-49); a second conduit (second tube 32, see fig. 3) extending away from the chamber 27 and configured to fluidically couple the chamber 27 to the patient circuit 24 (the second tube 28 transmits gas to a patient interface, see col. 4 lines 20-23); and a bridge (conduit 54, see fig. 4) connecting the first conduit 28 and the second conduit 32 (see figs. 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Carbone et al. (8,539,952 B2) in view of Hardin et al. (9,504,799 B2).
Regarding claim 42, Carbone discloses a method for providing cough assistance to a patient (see col. 1 line 63 to col. 2 line 4), the method comprising: delivering insufflating gas from a cough-assist device (cough assist apparatus 10, see figs. 1-2) to a patient via a patient circuit (hose 32, see fig. 2) and the step of withdrawing exsufflating gas from the patient via the patient circuit (the cough-assist device includes a mode to deliver insufflating gas to the patient and a mode to withdraw exsufflating gas from the patient, see col. 3 lines 42-47 and lines 60-65).
Carbone is silent with regard to the patient circuit including a first conduit, second conduit, and a humidifier between the first and second conduit.
However, Hardin teaches a similar patient circuit 24 where a ventilator 22 sends gas to a first conduit 28, the gas passing through a bypass valve 30 and a humidifier 26, to be sent to a second conduit 32, the humidifier 26 being between the first conduit 28 and second conduit 32 (see annotated fig. 4 of Hardin above, col. 3 lines 42-47 and col. 4 lines 20-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carbone’s patient circuit with the addition of a first conduit, second conduit and humidifier, as taught by Hardin to be able to humidify the otherwise relatively-dry fluid from the cough-assist device, see col. 3 lines 47-51 of Hardin, to increase patient comfort during treatment.
The modified Carbone method discloses that the humidifier includes a bypass (see fig. 4 of Hardin) such that the patient circuit delivers the insufflating gas by passing the insufflating gas through a chamber in the humidifier (the humidifier 26 is shown to include chamber 27, see fig. 4 of Hardin), thereby humidifying the insufflating gas before it reaches the patient (the insufflating gas moves along a flowpath, shown as the first gas flowpath, to pass through the chamber 27 when the humidifier 26 is connected to the bypass valve 30, see annotated fig. 4 of Hardin above and col. 8 line 66 to col. 9 line 11); and the patient circuit withdraws exsufflating gas from the patient via the first conduit and second conduit of the patient circuit (the first and second conduits as shown in figure 3 of Hardin), wherein at least a portion of the exsufflating gas bypasses the humidifier (the exsufflating gas moves along a flowpath, shown as the second gas flowpath, to bypass the chamber 27 when the humidifier 26 is not connected to the bypass valve 30, see annotated fig. 4 of Hardin above and col. 9 lines 26-39).
Regarding claim 43, the modified Carbone method discloses that the step of withdrawing exsufflating gas comprises providing a pressure between negative 30-70 cm H20 in the patient circuit (negative pressure of 50 cmHz2O, see col. 5, lines 37-42 of Carbone).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-27, 31-34, 38-40 and 42-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-12, 15-16 and 18-19 of Gaw et al. (10,773,049 B2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding claims 22-23 and the broadening aspect of the instant application claims, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claims 1-2
Application claims 22-23
1. A system comprising: a cough-assist device having a first phase configured to provide insufflating gas to a patient circuit and a second phase configured to draw exsufflating gas from the patient circuit; a humidifier between the cough-assist device and a distal end of the patient circuit, the humidifier comprising a chamber (i) configured to contain water and/or water vapor and (ii) fluidically coupled to the cough-assist device and the patient circuit; and a bypass configured to direct insufflating gas from the ventilator through to the patient circuit such that the insufflating gas is humidified in the chamber, wherein the bypass is further configured to route exsufflating gas from the patient circuit to the cough-assist device such that at least a portion of the exsufflating gas bypasses the chamber when the chamber is fluidically coupled to the cough-assist device and the patient circuit, wherein the bypass comprises a first conduit extending away from the chamber and fluidically coupling the cough-assist device to the chamber, a second conduit extending away from the chamber and fluidically coupling the chamber to the distal end of the patient circuit, a bridge connecting and extending between the first conduit and the second conduit, the bridge spaced apart from the chamber, a first valve disposed in the first conduit at a position between the chamber and the bridge, and a second valve disposed in the bridge at a position between the first conduit and the second conduit.
2. The system of claim 1 wherein the cough-assist device comprises a ventilator configured to provide breathing assistance in a first mode and cough assistance in a second mode.

22. A system comprising: a cough-assist device having a first phase configured to provide insufflating gas to a patient circuit and a second phase configured to draw exsufflating gas from the patient circuit; a humidifier positionable between the cough-assist device and a distal end of the patient circuit, the humidifier comprising a chamber fluidically coupleable to the cough-assist device and/or the patient circuit and configured to contain water and/or water vapor; and a bypass, wherein, when the humidifier is fluidically coupled to the cough-assist device and/or the patient circuit, the bypass is configured to- route insufflating gas from the cough-assist device to the patient such that the insufflating gas is humidified in the chamber, and route exsufflating gas from the patient circuit toward the cough-assist device such that at least a portion of the exsufflating gas bypasses the chamber.

23. The system of claim 22 wherein the cough-assist device comprises a ventilator configured to provide breathing assistance in a first mode and cough assistance in a second mode.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in instant application claim 22, where patent claim 1 includes the additional structure as underlined in the table above. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since instant application claims 22-23 are anticipated by patent claims 1-2, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claims 22-23 are obvious over patent claims 1-2 with respect to the broadening aspect.
Regarding claims 22 and 24-26 and the broadening aspect of the instant application claims, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claims 1 and 4
Application claims 22 and 24-26
1. A system comprising: a cough-assist device having a first phase configured to provide insufflating gas to a patient circuit and a second phase configured to draw exsufflating gas from the patient circuit; a humidifier between the cough-assist device and a distal end of the patient circuit, the humidifier comprising a chamber (i) configured to contain water and/or water vapor and (ii) fluidically coupled to the cough-assist device and the patient circuit; and a bypass configured to direct insufflating gas from the ventilator through to the patient circuit such that the insufflating gas is humidified in the chamber, wherein the bypass is further configured to route exsufflating gas from the patient circuit to the cough-assist device such that at least a portion of the exsufflating gas bypasses the chamber when the chamber is fluidically coupled to the cough-assist device and the patient circuit, wherein the bypass comprises a first conduit extending away from the chamber and fluidically coupling the cough-assist device to the chamber, a second conduit extending away from the chamber and fluidically coupling the chamber to the distal end of the patient circuit, a bridge connecting and extending between the first conduit and the second conduit, the bridge spaced apart from the chamber, a first valve disposed in the first conduit at a position between the chamber and the bridge, and a second valve disposed in the bridge at a position between the first conduit and the second conduit.
4. The system of claim 1 wherein the first valve is a one-way valve configured to open towards the chamber in the presence of insufflating gas, and wherein the second valve is a one-way valve configured to open towards the first conduit in the presence of exsufflating gas.
22. A system comprising: a cough-assist device having a first phase configured to provide insufflating gas to a patient circuit and a second phase configured to draw exsufflating gas from the patient circuit; a humidifier positionable between the cough-assist device and a distal end of the patient circuit, the humidifier comprising a chamber fluidically coupleable to the cough-assist device and/or the patient circuit and configured to contain water and/or water vapor; and a bypass, wherein, when the humidifier is fluidically coupled to the cough-assist device and/or the patient circuit, the bypass is configured to- route insufflating gas from the cough-assist device to the patient such that the insufflating gas is humidified in the chamber, and route exsufflating gas from the patient circuit toward the cough-assist device such that at least a portion of the exsufflating gas bypasses the chamber.

24. The system of claim 22 wherein the bypass comprises: a first conduit extending away from the chamber and configured to fluidically couple the cough-assist device to the chamber; a second conduit extending away from the chamber and configured to fluidically couple the chamber to the distal end of the patient circuit; and a bridge fluidically connecting the first conduit and the second conduit.

25. The system of claim 24 wherein the bypass further comprises: a first valve disposed in the first conduit at a position between the chamber and the bridge; and a second valve disposed in the bridge at a position between the first conduit and the second conduit.

26. The system of claim 25 wherein the first valve is a one-way valve configured to open towards the chamber in the presence of insufflating gas, and wherein the second valve is a one-way valve configured to open towards the first conduit in the presence of exsufflating gas.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in instant application claim 22, where patent claim 1 includes the additional structure as underlined in the table above. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since instant application claims 22 and 24-26 are anticipated by patent claims 1 and 4, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claims 22 and 24-26 are obvious over patent claims 1 and 4 with respect to the broadening aspect.
Regarding claims 22 and 27 and the broadening aspect of the instant application claims, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claims 1 and 3
Application claims 22 and 27
1. A system comprising: a cough-assist device having a first phase configured to provide insufflating gas to a patient circuit and a second phase configured to draw exsufflating gas from the patient circuit; a humidifier between the cough-assist device and a distal end of the patient circuit, the humidifier comprising a chamber (i) configured to contain water and/or water vapor and (ii) fluidically coupled to the cough-assist device and the patient circuit; and a bypass configured to direct insufflating gas from the ventilator through to the patient circuit such that the insufflating gas is humidified in the chamber, wherein the bypass is further configured to route exsufflating gas from the patient circuit to the cough-assist device such that at least a portion of the exsufflating gas bypasses the chamber when the chamber is fluidically coupled to the cough-assist device and the patient circuit, wherein the bypass comprises a first conduit extending away from the chamber and fluidically coupling the cough-assist device to the chamber, a second conduit extending away from the chamber and fluidically coupling the chamber to the distal end of the patient circuit, a bridge connecting and extending between the first conduit and the second conduit, the bridge spaced apart from the chamber, a first valve disposed in the first conduit at a position between the chamber and the bridge, and a second valve disposed in the bridge at a position between the first conduit and the second conduit.
3. The system of claim 1 wherein the first valve is configured to (a) open in the presence of insufflating gas so that insufflating gas from the cough-assist device passes through the chamber and (b) close in the presence of exsufflating gas to prevent exsufflating gas from exiting the chamber; and the second valve is configured to (a) open in the presence of exsufflating gas from the patient circuit so that at least the portion of the exsufflating gas passes to the ventilator without passing through the chamber and (b) to close in the presence of insufflating gas.
22. A system comprising: a cough-assist device having a first phase configured to provide insufflating gas to a patient circuit and a second phase configured to draw exsufflating gas from the patient circuit; a humidifier positionable between the cough-assist device and a distal end of the patient circuit, the humidifier comprising a chamber fluidically coupleable to the cough-assist device and/or the patient circuit and configured to contain water and/or water vapor; and a bypass, wherein, when the humidifier is fluidically coupled to the cough-assist device and/or the patient circuit, the bypass is configured to- route insufflating gas from the cough-assist device to the patient such that the insufflating gas is humidified in the chamber, and route exsufflating gas from the patient circuit toward the cough-assist device such that at least a portion of the exsufflating gas bypasses the chamber.

27. The system of claim 22 wherein the bypass comprises: a first valve configured to (a) open in the presence of insufflating gas so that insufflating gas from the cough-assist device passes through the chamber and (b) close in the presence of exsufflating gas to prevent exsufflating gas from exiting the chamber; and a second valve configured to (c) open in the presence of exsufflating gas from the patient circuit so that at least the portion of the exsufflating gas passes to the cough-assist device without passing through the chamber and (d) to close in the presence of insufflating gas.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in instant application claim 22, where patent claim 1 includes the additional structure as underlined in the table above. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since instant application claims 22 and 27 are anticipated by patent claims 1 and 3, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claims 22 and 27 are obvious over patent claims 1 and 3 with respect to the broadening aspect.
Regarding claims 31-34 and the broadening aspect of the instant application claims, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claims 6-8
Application claims 31-34
6. A system comprising: a cough-assist device having an insufflating module configured to provide an insufflating gas flow to a patient circuit and an exsufflating module configured to draw an exsufflating gas flow from the patient circuit; a humidifier fluidically coupled to the cough-assist device and the patient circuit, the humidifier having a chamber configured to contain water and/or water vapor; and a bypass having a first flow path between the cough-assist device and the chamber, a second flow path between the chamber and the patient circuit, a third flow path between the first and second flow paths, and a valve system, wherein the valve system is configured to— (a) block the third flow path during insufflation so that the insufflation gas flow passes through the chamber via the first and second flow paths, and (b) open the third flow path and block the first flow path during exsufflation such that at least a portion of the exsufflation gas flow passes through the third flow path and bypasses the chamber when the humidifier is fluidically coupled to the cough-assist device and the patient circuit.

7. The system of claim 6 wherein the valve system comprises: a first passive valve in the first flow path between the chamber and an intersection between the first flow path and the third flow path; and a second passive valve in the third flow path.
8. The system of claim 7 wherein the first passive valve comprises a first check valve configured to open towards the chamber during insufflation, and wherein the second passive valve comprises a second check valve configured to open towards the first flow path during exsufflation.
31. A system comprising: a cough-assist device having an insufflating module configured to provide an insufflating gas flow to a patient circuit and an exsufflating module configured to draw an exsufflating gas flow from the patient circuit; a humidifier configured to be fluidically coupled to the cough-assist device and the patient circuit, the humidifier having a chamber configured to contain water and/or water vapor; and a bypass having a first flow path between the cough-assist device and the chamber, a second flow path between the chamber and the patient circuit, and a third flow path between the first and second flow paths, wherein, when the humidifier is fluidically coupled to the cough-assist device and the patient circuit, the bypass is configured to- route insufflating gas through the chamber via the first and second flow paths, and route at least a portion of the exsufflating gas through the third flow path such that it bypasses the chamber.

32. The system of claim 31 wherein the bypass includes a valve system, and wherein the valve system is configured to - block the third flow path during insufflation so that the insufflation gas flow passes through the chamber via the first and second flow paths, and open the third flow path and block the first flow path during exsufflation such that at least the portion of the exsufflation gas flow passes through the third flow path and bypasses the chamber.

33. The system of claim 32 wherein the valve system comprises: a first passive valve in the first flow path between the chamber and an intersection between the first flow path and the third flow path; and a second passive valve in the third flow path.

34. The system of claim 33 wherein the first passive valve comprises a first check valve configured to open towards the chamber during insufflation, and wherein the second passive valve comprises a second check valve configured to open towards the first flow path during exsufflation.


Thus, it is apparent, for the broadening aspect, that patent claim 6 includes features that are not in instant application claims 31-32, where patent claim 6 includes the additional structure as underlined in the table above. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since instant application claims 31-34 are anticipated by patent claims 6-8, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claims 31-34 are obvious over patent claims 6-8 with respect to the broadening aspect.
Regarding claims 38-39 and the broadening aspect of the instant application claims, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 5
Application claims 38-39
5. A humidifier assembly, comprising: a chamber configured to retain liquid therein; a heater configured to deliver heat to liquid within the chamber; a first conduit extending away from the chamber and configured to fluidically couple a cough-assist device to the chamber; a second conduit extending away from the chamber and configured to fluidically couple the chamber to a patient circuit; a bridge connecting and extending between the first conduit and the second conduit, the bridge spaced apart from the chamber; an insufflation flowpath configured to receive insufflating gas from a cough-assist device and direct the insufflating gas through the chamber and to a patient circuit; and an exsufflation flowpath configured to receive exsufflating gas from the patient circuit and direct at least a portion of the exsufflating gas to the cough-assist device without passing through the chamber when the humidifier assembly is fluidically coupled to the cough-assist device and the patient circuit, wherein the chamber is positioned between the first conduit and the second conduit, and wherein both the insufflating gas and the exsufflating gas are routed through at least a portion of the first conduit and at least a portion of the second conduit.
38. A humidifier assembly, comprising: a chamber configured to retain liquid therein; a heater configured to deliver heat to liquid within the chamber; an insufflation flowpath configured to receive insufflating gas from a cough-assist device and direct the insufflating gas through the chamber and to a patient circuit when the humidifier assembly is fluidically coupled to the patient circuit; and an exsufflation flowpath configured to receive exsufflating gas from the patient circuit and direct at least a portion of the exsufflating gas to the cough- assist device without passing through the chamber when the humidifier assembly is fluidically coupled to the patient circuit, wherein the humidifier assembly is configured to be fluidically coupled to a portion of the patient circuit receiving both insufflating gas and exsufflating gas.

39. The humidifier assembly of claim 38, further comprising a first conduit extending away from the chamber and configured to fluidically couple the cough-assist device to the chamber; a second conduit extending away from the chamber and configured to fluidically couple the chamber to the patient circuit; and a bridge connecting the first conduit and the second conduit.


Thus, it is apparent, for the broadening aspect, that patent claim 5 includes features that are not in instant application claims 38-39, where patent claim 5 includes the additional structure as underlined in the table above. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since instant application claims 38-39 are anticipated by patent claim 5, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claims 38-39 are obvious over patent claim 5 with respect to the broadening aspect.
Regarding claims 38-40 and the broadening aspect of the instant application claims, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claims 10-12
Application claims 38-40
10. A humidifier assembly, comprising: a chamber configured to retain liquid therein; a heater configured to deliver heat to liquid within the chamber; and a bypass, wherein the bypass comprises: a first conduit extending away from the chamber and configured to fluidically couple a cough-assist device to the chamber; a second conduit extending away from the chamber and configured to fluidically couple the chamber to a patient circuit; a bridge connecting and extending between the first conduit and the second conduit, the bridge spaced apart from the chamber; a first valve disposed in the first conduit at a position between the chamber and the bridge; a second valve disposed in the bridge at a position between the first conduit and the second conduit an insufflation flowpath configured to receive insufflating gas from a cough-assist device and direct the insufflating gas through the chamber and to a patient circuit; and an exsufflation flowpath configured to receive exsufflating gas from the patient circuit and direct at least a portion of the exsufflating gas to the cough-assist device without passing through the chamber when the humidifier assembly is fluidically coupled to the cough-assist device and the patient circuit.

11. The humidifier assembly of claim 10, wherein the insufflation flowpath passes through the first valve.
12. The humidifier assembly of claim 11 wherein the exsufflation flowpath does not pass through the first valve.
38. A humidifier assembly, comprising: a chamber configured to retain liquid therein; a heater configured to deliver heat to liquid within the chamber; an insufflation flowpath configured to receive insufflating gas from a cough-assist device and direct the insufflating gas through the chamber and to a patient circuit when the humidifier assembly is fluidically coupled to the patient circuit; and an exsufflation flowpath configured to receive exsufflating gas from the patient circuit and direct at least a portion of the exsufflating gas to the cough- assist device without passing through the chamber when the humidifier assembly is fluidically coupled to the patient circuit, wherein the humidifier assembly is configured to be fluidically coupled to a portion of the patient circuit receiving both insufflating gas and exsufflating gas.

39. The humidifier assembly of claim 38, further comprising a first conduit extending away from the chamber and configured to fluidically couple the cough-assist device to the chamber; a second conduit extending away from the chamber and configured to fluidically couple the chamber to the patient circuit; and a bridge connecting the first conduit and the second conduit.

40. The humidifier assembly of claim 39, further comprising a first valve disposed in the first conduit at a position between the chamber and the bridge, wherein the insufflation flowpath passes through the first valve, and wherein the exsufflation flowpath does not pass through the first valve.


Thus, it is apparent, for the broadening aspect, that patent claims 10-12 include features that are not in instant application claims 38-40, where patent claims 10-12 includes the additional structure as underlined in the table above. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since instant application claims 38-40 are anticipated by patent claims 10-12, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claims 38-40 are obvious over patent claims 10-12 with respect to the broadening aspect.
Regarding claims 42-43 and the broadening aspect of the instant application claims, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claims 15-16
Application claims 42-43
15. A method for providing cough assistance to a patient, the method comprising: delivering insufflating gas from a cough-assist device to a patient via a patient circuit, wherein the patient circuit has a first conduit and a second conduit; and withdrawing exsufflating gas from the patient via the patient circuit, wherein at least a portion of the exsufflating gas bypasses a humidifier fluidically coupled to the cough-assist device and the patient circuit before reaching the cough-assist device, wherein the humidifier is positioned between the first conduit and second conduit, and wherein both the insufflating gas and exsufflating gas are routed through at least a portion of the first conduit and at least a portion of the second conduit.

16. The method of claim 15 wherein withdrawing exsufflating gas comprises providing a pressure between negative 30-70 cm H.sub.2O in the patient circuit.
42. A method for providing cough assistance to a patient, the method comprising: delivering insufflating gas from a cough-assist device to a patient via a patient circuit having a first conduit, a second conduit, and a humidifier between the first conduit and the second conduit, wherein delivering the insufflating gas comprises passing the insufflating gas through a chamber in the humidifier, thereby humidifying the insufflating gas before it reaches the patient; and withdrawing exsufflating gas from the patient via the first conduit and the second conduit of the patient circuit, wherein at least a portion of the exsufflating gas bypasses the humidifier.

43. The method of claim 42 wherein withdrawing exsufflating gas comprises providing a pressure between negative 30-70 cm H20 in the patient circuit.


Thus, it is apparent, for the broadening aspect, that patent claim 15 includes features that are not in instant application claim 42, where patent claim 15 includes the additional structure as underlined in the table above. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since instant application claims 42-43 are anticipated by patent claims 15-16, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claims 42-43 are obvious over patent claims 15-16 with respect to the broadening aspect.
Regarding claims 42 and 44-45 and the broadening aspect of the instant application claims, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claims 15 and 18-19
Application claims 42 and 44-45
15. A method for providing cough assistance to a patient, the method comprising: delivering insufflating gas from a cough-assist device to a patient via a patient circuit, wherein the patient circuit has a first conduit and a second conduit; and withdrawing exsufflating gas from the patient via the patient circuit, wherein at least a portion of the exsufflating gas bypasses a humidifier fluidically coupled to the cough-assist device and the patient circuit before reaching the cough-assist device, wherein the humidifier is positioned between the first conduit and second conduit, and wherein both the insufflating gas and exsufflating gas are routed through at least a portion of the first conduit and at least a portion of the second conduit.

18. The method of claim 15 wherein withdrawing the exsufflating gas comprises passing at least a portion of the exsufflating gas through a bypass coupled to the humidifier.
19. The method of claim 18 wherein the bypass comprises: a first valve configured to (a) open while delivering the insufflating gas so that the insufflating gas from the cough-assist device passes through a chamber in the humidifier and (b) close in the presence of exsufflating gas to prevent exsufflating gas from exiting the chamber; and a second valve configured to (a) open while withdrawing the exsufflating gas from the patient circuit so that at least the portion of the exsufflating gas passes to the ventilator without passing through the chamber and (b) to close in the presence of insufflating gas.
42. A method for providing cough assistance to a patient, the method comprising: delivering insufflating gas from a cough-assist device to a patient via a patient circuit having a first conduit, a second conduit, and a humidifier between the first conduit and the second conduit, wherein delivering the insufflating gas comprises passing the insufflating gas through a chamber in the humidifier, thereby humidifying the insufflating gas before it reaches the patient; and withdrawing exsufflating gas from the patient via the first conduit and the second conduit of the patient circuit, wherein at least a portion of the exsufflating gas bypasses the humidifier.

44. The method of claim 42 wherein withdrawing the exsufflating gas comprises passing at least a portion of the exsufflating gas through a bypass coupled to the humidifier.

45. The method of claim 43 wherein the bypass comprises: a first valve configured to (a) open while delivering the insufflating gas so that the insufflating gas from the cough-assist device passes through the chamber in the humidifier and (b) close in the presence of exsufflating gas to prevent exsufflating gas from exiting the chamber; and a second valve configured to (a) open while withdrawing the exsufflating gas from the patient circuit so that at least the portion of the exsufflating gas passes to the cough-assist device without passing through the chamber and (b) to close in the presence of insufflating gas.


Thus, it is apparent, for the broadening aspect, that patent claim 15 includes features that are not in instant application claim 42, where patent claim 15 includes the additional structure as underlined in the table above. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since instant application claims 42 and 44-45 are anticipated by patent claims 15 and 18-19, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claims 42 and 44-45 are obvious over patent claims 15 and 18-19 with respect to the broadening aspect.
Allowable Subject Matter
Claims 28-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art of record does not disclose the specific structure and functional language as claimed in claims 22 and 31, which claims 28-30, 35-36 and 41 depend on.
The closet cited prior arts of record, Carbone et al. (8,539,952 B2) in view of Hardin et al. (9,504,799 B2).
Carbone discloses the cough-assist device and Hardin discloses a humidifier, a bypass, a first lumen, a second lumen. However, the cited prior art, neither alone or in combination, disclose the structural and functional limitations of having the bypass and humidifier connected to the cough-assist device to allow the bypass to route the insufflating and exsufflating gas, as recited in claim 22, such that neither Carbone nor Hardin disclose the limitations of claim 22's dependent claims 28-30. 
Carbone and Hardin disclose the cough-assist device, the humidifier, the bypass, the first flow path, the second flow path and the third flow path. However, the cited prior art, neither alone or in combination, disclose the structural and functional limitations of having the bypass and humidifier connected to the cough-assist device to allow the bypass to route the insufflating and exsufflating gas, as recited in claim 31, such that neither Carbone nor Hardin disclose the limitations of claim 31's dependent claims 35-36.
Carbone and Hardin disclose the humidifier, the chamber, the heater, the insufflation flow path and exsufflation flow path, first conduit, second conduit and bridge. However, the cited prior art, neither alone or in combination, disclose the structural and functional limitations of having the first valve, as recited in rejected claim 40, or the second valve 42, as recited on dependent claim 41 which depends on rejected claim 40.
Therefore, claims 28-30, 35-36 and 41 have been found to contain allowable subject matter, since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heidelberger (7,934,498 B1), Aylsworth et al. (5,890,490 A) and Blackmer (4,722,334 A) are cited to show patient circuits having a bypass system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785